Citation Nr: 0311322	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The veteran was afforded a hearing 
before a hearing officer at the RO, a transcript of which is 
of record.

A videoconference hearing was scheduled to be held in January 
2003 before a Veterans Law Judge, but the veteran failed to 
report for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
veteran has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).


REMAND

Upon an initial review of the claims file, the Board observes 
that diagnoses of PTSD have been made.  Moreover, in a 
statement received by the RO in May 2001 as well as during 
his November 2002 personal hearing at the RO, the veteran 
provided information about two claimed stressors.

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

Despite this evidence, the RO, to date, has not contacted the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center) in an attempt to corroborate 
the veteran's reported stressors.  The importance of such 
action was recently reaffirmed by the United States Court of 
Appeals for Veterans Claims (Court) in Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In this decision, the Court held 
that, in reporting stressors, the veteran is not required to 
corroborate "every detail," such as his proximity to and 
participation in attacks; rather, the fact that he was 
stationed with a unit present during such attacks "would 
strongly suggest" exposure.  Id. at 128-29.  Given this, it 
is essential that the RO make further efforts, including 
contacting the Unit Records Center, to corroborate the 
veteran's reported stressors.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), with 
specific information about the type of 
evidence needed to substantiate his claim 
and the relative duties of the veteran 
and VA in obtaining such evidence.  The 
veteran should also be reminded that, in 
the case at hand, he is requested to 
provide any further details as to the 
dates, places, and circumstances of his 
claimed stressors.

2.  The RO should then review the 
veteran's claims file, compile a list of 
the veteran's alleged stressors, make 
photocopies of specific lay submissions 
from the veteran (including his May 2001 
stressor statement) and his military 
records (including his DD Form 214), and 
supply such copies to the United States 
Armed Services Center for Research of 
Unit Records in furtherance of 
corroboration of his claimed stressors.

3.  Upon receipt of a response from the 
Unit Records Center, the RO should review 
this response.  If the RO is satisfied 
that a claimed stressor has been 
corroborated, the RO should proceed to 
Paragraph 4 of this remand.  If the RO 
finds that a claimed stressor has not 
been corroborated, the RO should proceed 
to Paragraph 6 of this remand.

4.  If a claimed stressor is 
corroborated, the RO should then afford 
the veteran a VA psychiatric examination 
to determine the etiology of his claimed 
PTSD.  The RO should provide the examiner 
with the veteran's claims file, and the 
examiner should review the claims file in 
conjunction with the examination.  Based 
on the claims file and the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's PTSD, if diagnosed, is 
predicated on the corroborated 
stressor(s).  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

5.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  If this 
report is in any way incomplete, it 
should be returned to the examiner for 
completion.

6.  Thereafter, the RO should issue to 
the veteran a Supplemental Statement of 
the Case addressing the issue of 
entitlement to service connection for 
PTSD.  This issuance should include 
consideration of the veteran's claim 
under 38 C.F.R. §§ 3.102 and 3.159 
(2002).  The veteran should then be 
allowed an appropriate period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




